DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Response to Amendment
Claims 30-34, 36-45, 47 and 49-55 use the wrong status identifier.  In the last claim set dated 8/24/2021, claims 30 and 31 are withdrawn, claims 36-45, 47 and 49-55 are canceled.  “A claim canceled by amendment (deleted in its entirety) may be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number”.  See MPEP §608.01.  Therefore, for purposes of prosecution, claims 32-34, 36-45, 47 and 49-55 are treated as being canceled.  Claims 59-61 will also be treated as canceled because they depend upon canceled claim 49.
Regarding the withdrawn claims 30 and 31, the status of the claims being withdrawn is maintained and will be treated as such for purposes of prosecution.  Applicant admits on page 21 of Remarks that the limitations of claims 30 and 31 are directed to figure 5, which is a non-elected species as set forth in the Restriction requirement filed 3/19/2021.  It does not matter that figure 5 shows the invention of figure 1 as Applicant argues on page 21 of Remarks, it only matters if figure 1 shows the limitations of claims 30 and 31, which it does not.
Drawings
The drawings were received on 6/14/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 58 repeats verbatim the exact limitations of claim 56, upon which it depends, and therefore does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 35, 48 and 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent No. 4,352,572).
Regarding claim 29, Chen et al. discloses a mixing head for mixing substances together (figure 3, reference #14), the mixing head comprising: 
at least two mixing head sections disposed adjacent to each other within one of a pipe and production piping (figures 3 and 4, reference #142 in pipe 14A), wherein each of the at least two mixing head sections further comprises: 
an opening disposed on a first side thereof (figure 3, with arrow at bottom indicating opening to bottom reference #142; figure 4, entrance to first reference #142 on left side and outlet from second reference #142 on right) and an abutting surface disposed on a second side thereof (figure 3, shaded walls at top of reference #142 that contact bottom shaded walls of second reference #142; figure 4, wall on right side of first reference #142 where contacts walls of second reference #142 when stacked together) (see marked up figures 3 and 4 below); 
a first bore of a first length disposed along a longitudinal axis through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween (figures 3 and 4, reference #143); and 
at least one second bore of a second length disposed through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween, wherein the second length is longer than the first length (figures 3 and 4, reference #144); and 
wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of another of the at least two mixing head sections (figure 3, top wall  of first reference #142 on bottom is mirror image of bottom wall of second reference #142 above), the abutting surfaces configured such that the first bore and the at least one second bore of the at least two mixing head sections are aligned when the abutting surfaces of the at least two mixing head sections are abutted to each other (see figure 3, reference #143 and 144 of bottom reference #142 and next reference #142) (see marked up figures 3 and 4 below), wherein the opening of a first mixing head section of the at least two abutted mixing head sections defines an inlet of the mixing head (figure 3, arrow to opening; see marked up figures 3 and 4 below), and the opening of a last mixing head section of the at least two abutted mixing head sections defines an outlet of the mixing head (see figure 3, outlet of second reference #142 not labeled; or alternatively, reference #145; figure 4, outlet opening on right; see marked up figures 3 and 4 below).

    PNG
    media_image1.png
    787
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    591
    media_image2.png
    Greyscale

Regarding claim 35, Chen et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more  cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (figures 3 and 4, reference #143 and 144).
Regarding claim 48, Chen et al. discloses wherein the substances  comprises one or more of gases, liquids and solids (title; column 2, lines 26-30).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, the substances is an intended use of the mixing head as recited in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Therefore, the “substances” is not accorded any patentable weight and any further limitations to the substances is also not accorded any patentable weight.
Regarding claim 56, Chen et al. discloses wherein the at least two mixing head sections are substantially circular in cross-section (figures 3 and 4, reference #142; column 3, lines 67-68 (blades 142 are circular to fit in cylindrical casing 14A)).
Regarding claim 57, Chen et al. discloses wherein a plurality of the at least one second bore is disposed circumferentially around the first bore (figures 3 and 4, reference #144 circumferentially around reference #143; column 4, lines 3-7).
Regarding claim 58, Chen et al. discloses wherein the at least two mixing head sections are substantially circular in cross section (figures 3 and 4, reference #142; column 3, lines 67-68 (blades 142 are circular to fit in cylindrical casing 14A)).
Claim(s) 29, 35, 48 and 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England et al. (U.S. Patent No. 8,132,961).
Regarding claim 29, England et al. discloses a mixing head for mixing substances together (figure 10B, reference #70), the mixing head comprising: 
at least two mixing head sections disposed adjacent to each other within one of a pipe and production piping (figure 10B, first and second half of reference #70 in pipe 100), wherein each of the at least two mixing head sections further comprises: 
an opening disposed on a first side thereof (figure 10A, with arrows and reference #200 indicating opening into reference #70) and an abutting surface disposed on a second side thereof (figure 10B, middle vertically through reference #70 (see marked up figure 10B below) each channel has a surface by virtue of it being a structure/channel with walls, and at center line through plug 70 and each channel there are abutting surfaces or points of contact between the channel walls)); 
a first bore of a first length disposed along a longitudinal axis through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween (figure 10B, not labeled, but reference #12 as labeled in figures 1-6 (see marked up figure 10B below)); and 
at least one second bore of a second length disposed through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween, wherein the second length is longer than the first length (figure 10B, not labeled, but reference #14 as labeled in figures 1-6 (see marked up figure 10B below)); and 
wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of another of the at least two mixing head sections (figure 10B, first half and second half of reference #70 are mirror images (see marked up figure 10B below)), the abutting surfaces configured such that the first bore and the at least one second bore of the at least two mixing head sections are aligned when the abutting surfaces of the at least two mixing head sections are abutted to each other (figure 10B, center bore and side bore, not labeled in figure 10B, but reference #12 and 14 as shown in figures 1-6) (see marked up figure 10B below), wherein the opening of a first mixing head section of the at least two abutted mixing head sections defines an inlet of the mixing head (figure 10B, arrow to opening; see marked up figure 10B below), and the opening of a last mixing head section of the at least two abutted mixing head sections defines an outlet of the mixing head (see figure 10B, outlet to right of reference #70 not labeled; see marked up figure 10B below).

    PNG
    media_image3.png
    255
    478
    media_image3.png
    Greyscale

Regarding claim 35, England et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more  cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (figure 1, reference #12 and 14; column 4, lines 22-36).
Regarding claim 48, England et al. discloses wherein the substances  comprises one or more of gases, liquids and solids (column 1, lines 60-65; column 3, lines 5-15).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, the substances is an intended use of the mixing head as recited in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Therefore, the “substances” is not accorded any patentable weight and any further limitations to the substances is also not accorded any patentable weight.
Regarding claim 56, England et al. discloses wherein the at least two mixing head sections are substantially circular in cross-section (figure 1, reference #10; column 3, lines 11-15).
Regarding claim 57, England et al. discloses wherein a plurality of the at least one second bore is disposed circumferentially around the first bore (see figure 1 with similar plug having similar bores, just of different length with reference #14 circumferentially around reference #12).
Regarding claim 58, England et al. discloses wherein the at least two mixing head sections are substantially circular in cross section (figure 1, reference #10; column 3, lines 11-15).
Response to Arguments
Applicant's arguments filed 6/14/2022 with respect to claims 30 and 31 being withdrawn have been fully considered but they are not persuasive. Applicant argues claims 30 and 31 should not be withdrawn because figure 5 shows the invention of figure 1.  Examiner does not find this argument persuasive.  Figure 5 is directed to a non-elected species as set forth in the Restriction requirement filed 3/19/2021.  Applicant’s Specification in paragraph [0056] explains figure 5 is directed to a different embodiment where a plenum and third bore are disposed, which is evidence of figure 5 and its features of the plenum and third bore (which are not included in the figure 1 species), being directed to a different species.  It does not matter that figure 5 shows the invention of figure 1 as Applicant argues on page 21 of Remarks, it only matters if figure 1 shows the limitations of claims 30 and 31, which it does not.
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774